Title: To James Madison from A. Calvin, 17 February 1813
From: Calvin, A.
To: Madison, James


Honored Sir,Newyork Feby 17. 1813.
I understand that there is a Bill With the Committee of Foreign Relations and that it is Expected that they Will Report in favour of taking off the Non-Importation act. This is, and what the Federals, Wants, and I hope they may be Dispointed, for if that Should be the Case the Country is done, and the War Will Continue or We must give up, a Rigid Embargo ought to be Laid, and Every thing but Death to brake it, a bold Stand Taken, for the Feds & Clintonians Will Kill you & the Goverment to if Possible, let all the Officers be appointed by Merritt, be firm, and fear Nothing, let all and every Contempt, and Disobedience of every kind be treated With Severity, if a Change Should take Place, that it may not be Said that the Rulers Were Pusillanimous, or fear’d to do Right for fear of being Displaced, if [sic] is Said Hull Will never be Call’d to Trial, that all our Bread Stuffs may be Exported, for fear the Farmers Will be oppos’d to War measures. If nothing Might go nor any thing come into our Country, the War Would Soon be at an End, We Want nothing from abroad, Remember our Old War, we made our own Clothing & I want no better, be Strong & of good Corage & the God of all Power (I do Believe) Will enable us to Gain & to Maintain our Rights, neither oppoint too yong, nor too Old Men to Office. Forgive my freedom Sir, but I feel my Countrys Cause at Heart, I Court none for thats no Way to get Friends in the end. Be Honest, be firm, and I find I need not fear, this from your Well Wisher, Brother & Friend for ever & ever Amen
A. Calvin
